Citation Nr: 1524438	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  09-40 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for joint pain, claimed as fibromyalgia, due to undiagnosed illness.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for bleeding ulcers, status-post exploratory laparotomy, also claimed secondary to service-connected major depressive disorder.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel






INTRODUCTION

The Veteran served in the Army National Guard from May 1987 to June 1992 with confirmed periods of active duty from August 1987 to December 1987 and again from October 1990 to September 1991.  His military personnel records also confirm various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during his years in the Army National Guard. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2007 (fibromyalgia and erectile dysfunction) and November 2008 (ulcers) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Board notes the Veteran also perfected appeals as to entitlement to service connection for a psychiatric disability and non-service connected pension.  Non-service connected pension and service connection for major depressive disorder was granted in a May 2014 rating decision and, therefore, the issues are no longer before the Board here.

Also noteworthy, the Veteran signed a September 2009 VA Form 21-22a appointing Theodore C. Jarvi, Attorney at Law, as his representative.  The executed form, however, limited representation to the psychiatric issue on appeal only.  This led to some ambiguity because Mr. Jarvi was submitting communications to VA regarding all matters, to include fibromyalgia, erectile dysfunction, and bleeding ulcers.

The Board sent the Veteran a letter in April 2015 requesting him to clarify whether he wanted Mr. Jarvi to represent him in all matters.  It was indicated that if no response was received, VA would construe his silence as a desire to represent himself on the matters before the Board here.  The letter was sent to two different addresses, to include a forwarding address from bounced mail. The Veteran did not respond.  As such, the Board will continue with the appeal presuming the Veteran is representing himself.  If however, the Veteran wishes to appoint a representative on Remand, he may do so at any time by sending in a signed and fully executed VA Form 21-22a.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims he has bleeding ulcers, erectile dysfunction, and multi-joint pain (claimed as fibromyalgia) due to his military service.  

The Veteran's military records indicate he served overseas in Germany and in Saudi Arabia from November 1990 to May 1991 in support of Operation Desert Shield and Desert Storm.  A presumption exists for Persian Gulf War veterans who exhibit objective indications of a qualifying chronic disability to a degree of 10 percent or more and such cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a) (2014).  The signs or symptoms covered under this presumption include gastrointestinal disorders, neurological signs or symptoms, and multi-joint pain, to include fibromyalgia.  See 38 C.F.R. § 3.317 (a)-(b).

The RO has made significant efforts to obtain any and all service treatment records for the Veteran, to include from the Army National Guard.  Treatment records from the Veteran's 1987 period of service were obtained, and treatment records from his 1990 to 1991 period of service were provided by the Veteran's representative.  These records are silent as to any complaints, treatment, or diagnoses specific to ulcers, erectile dysfunction, or fibromyalgia.  

After service, however, private and VA medical records indicate complaints and treatment for multi-joint pain, bleeding ulcers, and erectile dysfunction as early as 1997, five years after separation from the National Guard.  

The claims are complicated by the fact that the Veteran had been incarcerated throughout the pendency of his appeal.  Scheduling the Veteran for VA examinations during the pendency of this appeal was problematic, but the Veteran managed to be scheduled for examinations in March 2014 and April 2014 for his psychiatric claim and fibromyalgia claim respectively.  No examination was provided for the Veteran's bleeding ulcers or erectile dysfunction claims.  For reasons enumerated below, the Board finds a new examination is necessary for all the claims on appeal as the 2014 VA examinations are inadequate insofar as adjudicating the current issues on appeal.  

According to the records from the correctional facility, the Veteran was set for release on May 14, 2015.  Thus, the Veteran is presumably no longer incarcerated.  In the event, however, that the Veteran is still incarcerated, the AMC/RO must still make efforts to afford the Veteran adequate examinations.

The Board acknowledges that VA may not have the authority to require a correctional facility to release the Veteran for the purposes of a VA examination.  However, VA nevertheless must be certain to tailor its assistance to the peculiar circumstances of a Veteran's confinement.  See generally Wood v. Derwinski, 1 Vet. App. 190 (1991) (noting incarcerated Veterans be afforded the same treatment as non-incarcerated Veterans in pursuing disability compensation claims); Bolton v. Brown, 8 Vet. App. 185 (1995) (noting that if VBA cannot arrange for an examination, it must document efforts to do so in the claims file and concluding that the Court could not "lightly infer that the duty to assist a Veteran in developing his [sic] claim applies any less to an incarcerated Veteran than to a non-incarcerated veteran"); see also M21-1MR, "Examinations of Incarcerated Veterans," Part III.iv.2.A.11.d (indicating under circumstances where the Veteran is not prohibited to be transported to a VAMC for a VA examination and where a VA employee cannot be transported to the Veteran, as is the case here, the manual instructs that the RO or VHA exam coordinator confer with authorities "to determine whether the Veteran should be...examined at the prison by...prison medical providers at VA expense...[and] if a problem cannot be resolved at the local level, [they] should contact the C&P Service Program Review Staff (214A) for assistance.").  

The RO should also take this opportunity to obtain recent records from the Veteran's correctional facility from October 2008 to the present.

Multi-Joint Pain/Fibromyalgia

With regard to joint pain, the Veteran was afforded a general medical examination in December 1997 where he complained of various in-service injuries and generalized stiffness and pain in his back, hands, fingers, feet, toes, and neck.  All x-rays at the time were within normal limits, and he was diagnosed with lumbar strain, cervical syndrome of uncertain etiology, residuals of injuries to the right thumb, polyarthralgia of uncertain etiology, and mild bilateral bunion formation.  

The Veteran is currently incarcerated, but according to his medical records from the correctional facility, the Veteran has received ongoing treatment for various medical issues, to include ongoing complaints of joint pain.  Some of these medical records reference a history of fibromyalgia, but there is no record of a definitive diagnosis.

The Veteran was afforded a VA examination in April 2014 where the examiner concluded the Veteran does not have fibromyalgia and never had fibromyalgia.  The examiner explained that his medical history and symptoms are not consistent with fibromyalgia.  The examiner, however, did not address whether the Veteran's multi-joint pain through the years is attributable to an undiagnosed illness incurred during his military service in Saudi Arabia during the Persian Gulf War Era. See 38 C.F.R. § 3.317 or are otherwise explained by a diagnosis other than fibromyalgia.  In light of the Veteran's medical history and military service, the Board finds the VA examination inadequate.

Bleeding Ulcers

The Veteran's military records and immediate post-military records are silent as to ulcers.  Rather, in December 2002 the Veteran was hospitalized for acute abdominal pain and in January 2003 he underwent an exploratory laparotomy where he was found to have a perforated ulcer, which was closed at that time.  No residuals are noted thereafter, but these records indicate sporadic complaints of stomach cramping.  Similar to multi-joint pain, the Veteran was never afforded a VA examination to ascertain whether any gastrointestinal disorder is attributable to an undiagnosed illness incurred due to his Persian Gulf War service.  See 38 C.F.R. § 3.317 (a)-(b).

Additionally, an October 2007 record from the Veteran's correctional facility indicates the Veteran associates his ulcers with his psychiatric condition.  As noted in the introduction, the Veteran was recently awarded service connection for major depressive disorder.  The Board finds the record reasonably raises a question as to whether the Veteran's history of ulcers and any residuals thereof were caused or aggravated by his service-connected psychiatric disability.  See 38 C.F.R. § 3.310 (2013).  

This secondary service-connection theory has never been developed or addressed by the RO.  The RO must send a duty to assist letter to the Veteran explaining the evidence necessary to substantiate his bleeding ulcer claim as secondary to his service-connected psychiatric disability.  The VA examiner must also address this theory and whether any found ulcer or residual of past ulcers is due to or aggravated by the Veteran's service-connected psychiatric disability.

Erectile Dysfunction

The Veteran's military records are also silent as to erectile dysfunction.  Rather, the Veteran was afforded a Persian Gulf Registry examination in August 2006 where, at that time, the Veteran noted a medical history of erectile dysfunction since 1997.  He also noted a history of in-service chemical exposure in the Persian Gulf.  The Veteran has never been afforded a VA examination with respect to this issue.  It is unclear whether the Veteran has been definitely diagnosed with erectile dysfunction or, in the alternative, his manifestations are due to an undiagnosed illness.  In any case, a VA examination is necessary to ascertain whether his symptoms and/or diagnosis is attributable to his military service in the Persian Gulf, chemical exposure, or any other incident of his military service. 



Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issues on appeal, to include the evidence necessary to substantiate a claim of entitlement to service connection for bleeding ulcers as secondary to his service-connected psychiatric disability.  

2.  The RO/AMC should ask the Veteran to provide a release form to obtain current medical treatment records from his correctional facility from October 2008 to the present as well as any other identified treatment records.  If a release form is provided, the records must be requested and all efforts to obtain the records, to include follow-up requests, should be documented.

3.  The RO/AMC must make efforts to confirm whether the Veteran has been released from incarceration.  If the Veteran is still incarcerated, confer with the Veteran's correctional facility authorities "to determine whether the Veteran should be...examined at the prison by...prison medical providers at VA expense...[and] if a problem cannot be resolved at the local level, ...contact the C&P Service Program Review Staff (214A) for assistance."  See M21-1MR, "Examinations of Incarcerated Veterans," Part III.iv.2.A.11.d.  All efforts to provide the Veteran a medical examination should be well documented.
  
4.  After the above is complete, and arrangements are possible, schedule the Veteran for appropriate VA examination(s) to determine the nature and etiology of his claimed multi-joint pain, bleeding ulcers, and erectile dysfunction. The claims folder must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.  Based on the examination and review of the records, the examiner specifically should answer the following questions:

(a)  Does the Veteran have any diagnosable condition(s) causing multi-joint pain, bleeding ulcers (or residuals from the 2002-2003 ulcer and exploratory laparotomy), or erectile dysfunction?

(b)  If so, are any of the diagnosed conditions at least as likely as not (a 50 percent or better probability) attributable to his military service, the Veteran's Gulf War service, claimed symptoms since service, claimed in-service chemical exposure or any other incident of his military service? The examiner is also asked to specifically address whether any diagnosed ulcers or residuals of ulcers are caused or aggravated by his service-connected major depressive disorder.

(c)  If no diagnosable condition is found, is it at least as likely as not (a 50 percent or better probability) that the Veteran's chronic multi-joint pain, ulcers, and/or erectile dysfunction are manifestations of an undiagnosed illness related to the Veteran's service in the Persian Gulf? 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

5.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

